         Case 1:19-cv-02369-KBJ Document 26 Filed 08/28/19 Page 1 of 3



JOSEPH H. HUNT
Assistant Attorney General
WILLIAM C. PEACHEY
Director
EREZ REUVENI
Assistant Director
Office of Immigration Litigation
U.S. Department of Justice, Civil Division
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel: (202) 307-4293
Email: Erez.R.Reuveni@usdoj.gov
KATHRYNE GRAY
ARCHITH RAMKUMAR
Trial Attorneys


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                             )
 Make the Road New York, et al.,             )
                                             )
               Plaintiffs,                   )
                                             )
 v.                                          )        Civil Action No. 1:19-cv-02369-KBJ
                                             )
 Kevin McAleenan, et al.,                    )
                                             )
               Defendants.                   )
                                             )

              NOTICE OF FILING OF THE ADMINISTRATIVE RECORD

       Defendants, by and through undersigned counsel, hereby submit the administrative record

for purposes of this lawsuit. That record, certified by the relevant official at the Department of

Homeland Security, contains all materials—to the best of the certifier’s knowledge, information,

and belief—considered by the Department in issuing the designation under 8 U.S.C. §

1225(b)(1)(A)(iii), Designating Aliens for Expedited Removal, 84 Fed. Reg. 35,409 (July 23,
          Case 1:19-cv-02369-KBJ Document 26 Filed 08/28/19 Page 2 of 3



2019). Defendants are served the record via ECF through this filing. Defendants will also provide

the court with a paper copy of the record.


                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             WILLIAM C. PEACHEY
                                             Director

                                         By: /s/ Erez Reuveni
                                            EREZ REUVENI
                                            Assistant Director
                                            Office of Immigration Litigation
                                            U.S. Department of Justice, Civil Division
                                            P.O. Box 868, Ben Franklin Station
                                            Washington, DC 20044
                                            Tel: (202) 307-4293
                                            Email: Erez.R.Reuveni@usdoj.gov

                                             KATHRYNE GRAY
                                             ARCHITH RAMKUMAR
                                             Trial Attorneys

Dated: August 28, 2019                       Attorneys for Defendants




                                                2
         Case 1:19-cv-02369-KBJ Document 26 Filed 08/28/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                 By: /s/ Erez Reuveni
                                     EREZ REUVENI
                                     Assistant Director
                                     United States Department of Justice
                                     Civil Division




                                                3
